Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the following communication: Appeal Brief filed on 03/04/2021.
Claims 11-24 are pending in the case. Claim 11 is independent claim.
Reopen Prosecution
In view of the Appeal Brief filed on 03/04/2021, PROSECUTION IS HEREBY REOPENED. The reasons for rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/RENEE D CHAVEZ/           Supervisory Patent Examiner, Art Unit 2179                                                                                                                                                                                


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 11-18, 23 and 24 are rejected under 35 U.S.C. 102(e) as being anticipated by Dellinger et al. (hereinafter Dellinger) U.S. Patent Publication No. 2012/0311499 filed Jun. 5, 2011.
With respect to independent claim 11, Dellinger teaches an information processing device, comprising: 
a display configured to display a plurality of indicators associated with a plurality of application programs, respectively (see e.g. Fig. 4A, 5A para [9][10][182]); 
a touch panel configured to detect a tap at an indicator on the display (see e.g. para [10][77] – “when executed by an electronic device with a display and a touch-sensitive surface, cause the device to” “detect a tap gesture includes detecting a finger-down event followed by detecting a finger-up (lift off) event”); and 
at least one processor configured to cause the information processing device to perform a first plurality of operations based on receiving a first user operation in a locked state (see e.g. para [180][212][228][229] – “In response to detecting the user input to activate the respective restricted application launch icon (708), the device starts a restricted session for a respective application that corresponds to the respective restricted application launch icon (710).”) and 
a second plurality of operations based on receiving a second user operation in the locked state (see e.g. Fig. 4A 5A para [181] – “Device 100 may be unlocked by dragging unlock image object 502 across channel 504, from one end to the other, using a gesture (e.g., dragging gesture 505).” The unlock gesture corresponds to the recited “a second user operation in the locked state.” After the device is unlocked, user can perform a plurality of operations in the unlocked state shown in Fig. 4A.), wherein: 
the first plurality of operations comprise: 
displaying a first indicator associated with a first application program, in response to the information processing device receiving the first user Locked device interface 500-A may be displayed when a physical button (e.g., push button 206, home or menu button 204) on device 100 is activated by a user while device 100 is in a locked state.”), and 
executing the first application program in response to the touch panel detecting a tap at the first indicator (see e.g. Fig. 5A 5C para [228][229] – “In response to detecting the user input to activate the respective restricted application launch icon (708), the device starts a restricted session for a respective application that corresponds to the respective restricted application launch icon (710).”); and 
the second plurality of operations comprise: -2-Application No.: 16/695,623 Attorney Docket No.: 14667.0001-02000 
displaying an interface for receiving unlocking information (see Fig. 5B para [181]), in response to the information processing device receiving the second user operation, displaying a second indicator associated with a second application program in response to the information processing device receiving the unlocking information (see e.g. Fig. 4A para [181] – “If device 100 is password-protected, when object 502 is dragged across channel 504, password entry user interface 508 is displayed, as shown in FIG. 5B. The user may use keypad 509 to enter a password. If the ”), and 
executing the second application program in response to the touch panel detecting a tap at the second indicator (see e.g. Fig. 4A para [77]).  
With respect to dependent claim 12, Dellinger teaches the first application program and the second application program are the same program (see e.g. Fig. 4A 5A para [182] – “When a respective application is accessed in a restricted session or restricted mode, the application may have different and/or reduced functionality and/or rights than when the application is accessed while device 100 is unlocked.”).
With respect to dependent claim 13, Dellinger teaches an appearance of the first indicator is same as an appearance of the second indicator (see e.g. Fig. 4A 5A – item 506-A in Fig. 5A and item 153 in Fig. 4A). 
 With respect to dependent claim 14, Dellinger teaches an appearance of the first indicator is different from an appearance of the second indicator (see e.g. para [212] -  “Depending on the embodiment, the icons or buttons for accessing applications from locked device screen 500 may be presented in other ways”), and wherein the first application program is different from the second application program (see e.g. Fig. 4A 5A para [181] [182]– “500-A may also include user interface objects for unlocking the device or accessing one or more applications.” “the application may have different and/or reduced functionality and/or rights than when the application is accessed while device 100 is unlocked “)  
With respect to dependent claim 15, Dellinger teaches an appearance of the first indicator is different from an appearance of the second indicator, and wherein the first application program and the second application program are the same program (see e.g. para [212] – “Depending on the embodiment, the icons or buttons for accessing applications from locked device screen 500 may be presented in other ways”).  
With respect to dependent claim 16, Dellinger teaches the interface comprises a window to receive the unlocking information (see e.g. Fig. 5B – “A window is a graphical interface element used to display the contents of an application for the user to view and interact with.” – see e.g. https://www.techopedia.com/definition/5487/window).  
With respect to dependent claim 17, Dellinger teaches the unlocking information comprises a password (see e.g. para [181] – “If device 100 is password-protected, when object 502 is dragged across channel 504, password entry user interface 508 is displayed, as shown in FIG. 5B. The user may use keypad 509 to enter a password. If the correct password is entered, device 100 is unlocked and a user interface with a menu of applications (e.g., user interface 400, FIG. 4A) is displayed on touch screen 112.”).  
With respect to dependent claim 18, Dellinger teaches the first user operation comprises a slide on the touch panel (see e.g. Fig. 5O 5J and para [212] - “To access ).  
With respect to dependent claim 23, Dellinger teaches executing the first application program includes providing a graphical user interface of the first application program (see e.g. Fig. 5F 5J para [181] [182]).  
With respect to dependent claim 24, Dellinger teaches the graphical user interface of the first application program fills the display (see e.g. Fig. 5F 5J).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dellinger in view of Jobs et al. (hereinafter Jobs) U.S. Patent Publication No. 2008/0122796.
With respect to dependent claim 19, Dellinger does not expressly show a hardware key to receive the second user operation.  However, Dellinger expressly states “I/O subsystem 106 couples input/output peripherals on device 100, such as touch screen 112 and other input control devices 116 … The other input control devices 116 may include ” see e.g. Fig. 1A para [63]).  Furthermore, Jobs teaches that a physical button can be used to unlock or initiate the unlock process (see e.g. para [166] – “The push button 206 may be used to turn the power on/off on the device by depressing the button and holding the button in the depressed state for a predefined time interval; to lock the device by depressing the button and releasing the button before the predefined time interval has elapsed; and/or to unlock the device or initiate an unlock process.”)  Both Jobs and Dellinger are directed to device locking and unlocking methods (see e.g. Dellinger Fig. 5A and Jobs Fig. 3A, 3B).  Accordingly, it would have been obvious to a skilled artisan having Jobs and Dellinger in front of them to modify the system of Dellinger to include the above feature.  The motivation to combine Jobs and Dellinger comes from Jobs.  Jobs discloses the motivation to allow user use physical button in addition to touch screen to unlock or initiate unlock process (see e.g. Fig. 3A 3B and para [166]).
With respect to dependent claim 20, the modified Dellinger teaches executing the first application program includes executing an operation of the first application program (see e.g. Dellinger para [182]).  
Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dellinger in view of Bok (hereinafter Bok) U.S. Patent Publication No. 2011/0256848.
With respect to dependent claim 21, Dellinger does not expressly show displaying the first indicator associated with the first application program includes reducing the brightness of a portion of the display.  However, Bok teaches changing brightness when application is in locked state (see para [63]-[67] and Fig. 4). Both Dellinger and Bok are directed to mobile touch screen device interfaces.  Accordingly, it would have been obvious to the skilled artisan having Dellinger and Bok in front of them to modify the system of Dellinger to include the above feature.  The motivation to combine Dellinger and Bok comes from Bok.  Bok discloses the motivation to change brightness of display to show screen is in locked state(see para [63]-[67]).
With respect to dependent claim 22, the modified Dellinger teaches the portion of the display is an area outside of the first indicator (see e.g. Fig. 4(d) – only a portion above the icons are shaded).  

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179